September 21. 1976



The Honorable Barry Read              Opinion No. H-879
Executive Secretary
Texas State Board of Examiners        Re: Applicability of
     of Psychologists                 Psychologists Certifica-
108 West 15th Street                  tion and Licensing Act to
Austin, Texas 78701                   state-supported institu-
                                      tions,of higher education.
Dear Mr. Read:
       You have requested our opinion regarding the applicability
of the Psychologists Certification and Licensing Act, article
4512c,   V.T.C.S., to state-supported institutions of higher
education. Article 4512~ requires "any person who offers
psychological services . . . for compensation" to have a
license issued by the Texas State Board of Examiners of
Psychologists. sec. 21. The statute specifically exempts
from licensing, however,
          the activities, services and use of
          official title on the part of a person
          employed as a psychologist by any: (1)
          governmental agency, (2) public school
          district, (3) institution of higher
          education approved by the Board or any
          hospital licensed by the Texas State
          Department of Health . . . .V.T.C.S. art.
          4512c, S 22(a).
You ask whether a state-supported institution of higher
education is exempted as a "governmental agency" or as an
"institution of higher education." If the latter, the statute
would require that the institution be "approved by the Board"
in order to qualify for the exemption for its employees.




                            p. 3702
                                                        .




The Honorable Barry Read - Page two (H-979)



     It is clear that the usual definition of "governmental
agency" includes the governing board of a state-supported
institution of higher education. Allis-Chalmers Mf
Curtis Electric Co., 264 S.W.2d 706, 101 (Tex. SU$?~%.~
But since the term also includes public school districts
specifically exempted by section 22(a)(2), it might be
argued that the Legislature here deemed state-supported
institutions of higher education to be included within the
third category of exemption. In our opinion, however, such
a construction raises serious constitutional questions
regarding the authority of the Board, in the absence of any
statutory standards, to confer its "approval" upon, or
withhold it from, a state-supported entity over which it
exercises no general regulatory supervision. See Housin
Authority of City of Dallas 5 Higginbotham, 1rS.W.---n-39
a7 (Tex. sup. 194oK Southwestern Savin s & Loan Associati&
of
- Houston v2 Falkner, 331 s.w.zd d1-(=           Sup. 1960).
     It is well established that when a statute is susceptible
of more than one interpretation, the courts will prefer that
construction which renders it constitutional. State v. Shoppers
World, Inc., 380 S.W.2d 107, 111 (Tex. Sup. 1964);eEom    v.
State, 372 S.W.Zd 681, 693 (Tex. Crim. App. 1963). Since -
any classification of a state-supported institution of higher
education which would require Board approval without providing
any standards for the granting of such approval would raise
substantial doubt as to the constitutionality of section 22,
and since a state-supported institution is in any event a
"governmental agency," it is our opinion that, for purposes of
article 4512c, a state-supported institution of higher education
should be deemed a governmental agency. As such, its employees
are exempted from the licensing requirements of section 21.

                      SUMMARY
          For purposes of article 4512c, a state-
          supported institution of higher education
          is a "governmental agency," and, as such,
          its employees are exempted from the
          licensing requirements of that statute.




                                    Attorney General of Texas



                          p. 3703
    .    .



,



        The Honorable Barry Read - page three W-879)



        APPROVED:



        DAVID M. KENDALL, First Assistant



        c. ROBERT HEATH, Chairman
        Opinion Committee
        jwb




                                    p. 3704